DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/5/2019, 3/4/2021 and 10/5/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, the claim is unfinished and is unclear what the first recess is among in the plurality of.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 7 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kojima et al. US 20140341748.
Regarding claim 7, Kojima discloses:
An air-sending device (Fig 8: 70), comprising: 
a propeller fan (Fig 8: 70) comprising 
a shaft portion (Fig 7: 71) disposed on a rotation axis of the propeller fan (O); and 
a blade (72) disposed on an outer peripheral side (Side of 71 that 72 is attached) of the shaft portion, and including a leading edge (Edge closest to 71) and a trailing edge (Tip of blade opposite to 71);
a fan motor (Fig 1: 79) that drives the propeller fan (79 drives 71), and 
a support element (2 casing) that includes a motor fixing portion (61) to which the fan motor is fixed (61 holds 79), and 
a support portion (53b) that supports the motor fixing portion (53b supports 61), -4-Attorney Docket No. 129A_821_TN 
wherein the blade includes a negative pressure surface (72b) in which a plurality of recesses (74 and 77) are formed, and 
the plurality of recesses include a first recess (77) and a second recess (74) disposed on the trailing edge side than the first recess in a circumferential direction about the rotation axis as a center (74 is on the trailing edge compared to 77 in the circumferential direction around the axis), 
wherein the first recess has a depth larger than a depth of the second recess (As seen in the clip below), 
wherein, when viewed in a direction parallel to the rotation axis, the plurality of recesses are formed only in an inner peripheral side of a minimum circle that surrounds the motor fixing portion about the rotation axis as a center (Fig 7: 77 and 74 only formed on blade in the portion 73).

    PNG
    media_image1.png
    422
    676
    media_image1.png
    Greyscale

Regarding claim 9, Kojima discloses:
A refrigeration cycle device, comprising the air-sending device (Fig 1 and 2; Par 54: Refrigerant machine).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kojima et al. US 20140341748 in view of Fordenbacher et al. US 6395025.
Regarding claim 1, Kojima discloses:
A propeller fan (Fig 8: 70), comprising: 
a shaft portion (Fig 7: 71) disposed on a rotation axis of the propeller fan (O); and 
a blade (72) disposed on an outer peripheral side (Side of 71 that 72 is attached) of the shaft portion, and including a leading edge (Edge closest to 71) and a trailing edge (Tip of blade opposite to 71), 
wherein the blade includes a negative pressure surface (72b) in which a plurality of recesses (74 and 77) are formed, and 
the plurality of recesses include a first recess (77) and a second recess (74) disposed on the trailing edge side than the first recess in a circumferential direction about the rotation axis as a center (74 is on the trailing edge compared to 77 in the circumferential direction around the axis), 
wherein the first recess has a depth larger than a depth of the second recess (As seen in the clip in the rejection of claim 7), 
wherein at least one of the plurality of recesses has, in a cross section taken in the circumferential direction (77 and 74 have cross sections).
However, Kojima is silent as to:
a first opening end on the leading edge side and a second opening end on the trailing edge side, and 
wherein the first opening end has a radius of curvature smaller than a radius of curvature of the second opening end.
From the same filed of endeavor, Fordenbacher teaches: 
a recess (Fig 3: 30)
a first opening end (34) on the leading edge side (Upstream) and a second opening end (36) on the trailing edge side (Downstream), and 
wherein the first opening end has a radius of curvature smaller than a radius of curvature of the second opening end (Col 6, line 18-28: Angle 34 is less than 30 degrees and angle 36 is less than 45 degrees. The radius of .
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the recess of Kojima to have the angled curved profiles of Fordenbacher coming out of the recesses to reduce flow disturbance and/or stagnation in the recess (Col 6, line 39-54).
Regarding claim 2, Kojima discloses:
wherein, in each of the plurality of recesses, a depth on the leading edge side is larger than a depth on the trailing edge side (Fig 8: the leading edge side is larger than the trailing edge side because the leading edge is in a larger plane than the trailing edge).
Regarding claim 3, Kojima discloses:
wherein the first recess is located closest to the leading edge in the circumferential direction among the plurality of (74 is on the trailing edge compared to 77 in the circumferential direction around the axis).
Regarding claim 8, Kojima discloses:
A refrigeration cycle device (Fig 1 and 2; Par 54: Refrigerant machine).
Claim 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kojima et al. US 20140341748 and Fordenbacher et al. US 6395025 as applied to claim 1 above, and further in view of Kim et al. US 20180080468.
Regarding claim 5, Kojima discloses:
wherein the blade is one of a plurality of blades disposed on an outer peripheral side of the shaft portion, and 

wherein the propeller fan further comprises a connection portion that is located adjacent to the shaft portion and that connects two of the plurality of blades adjacent to each other in the circumferential direction.
From the same field of endeavor, Kim teaches:
wherein the propeller fan further comprises a connection portion (Fig 5: Seen in the clip below) that is located adjacent to the shaft portion (130) and that connects two of the plurality of blades adjacent to each other in the circumferential direction (Connection portion connects the two blades together).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Kojima to have the blades connect around the shaft portion to reduce the size of the hub by increasing the rigidity of the blades which would then in turn reduce weight and lower manufacturing cost (Par 7).

    PNG
    media_image2.png
    596
    596
    media_image2.png
    Greyscale

Regarding claim 6, Kojima discloses:
wherein no recesses are formed in an upstream surface of the connection portion (Fig 7: 77 and 74 only formed on blade).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Harrison US 4854374, Shingai US 6126395, Lee US . 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew J Marien whose telephone number is (469)295-9159.  The examiner can normally be reached on 10:00 am- 6:00 pm CST, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/A.M./Examiner, Art Unit 3745                                                                                                                                                                                                        
/DAVID HAMAOUI/Primary Examiner, Art Unit 3747